Title: To George Washington from Christian Charles de Klauman, 4 January 1790
From: Klauman, Christian Charles de
To: Washington, George


          
            Richmond [Va.] Janr. the 4 1790
          
          Your Excellency will pardon the liberty of this address, tho’ the author of it has not the honor of being personally known to you. My wish is, thro your favor, to be appointed to some employment whereby I may make a decent living, and my pretensions are these.
          I left the Danish service in the year 1777, and arrived in Virginia that Fall with an intention of joining your army, but the Enemy being in the Bay and a passage to the North difficult, I accepted a Captains Commission in Colo. Marshalls regiment of Artillery. In the same year I was by Govr Henry appointed to the duty of Inspector Genr. over the military stores and artillery of the state of Virginia upon the resignation of Colo. de la Loyaute. In the year 1779 the Govr and Council recommended me to the assembly for that post, but the assembly discontinued the Office, and appointed a board of war, the members of which were to do this duty in rotation. The same assembly passed a law for raising two Battallions of Infantry, to one of which they appointed me a Major, with order to proceed immediately to New Castle in Virginia and there to remain untill the recruits should be collected. By this means I lost my Commission in the artillery, and the State not being able to raise men for the two Battallions, the assembly at their next meeting discontinued them, whereby I was altogether thrown out of the State line, and deprived of all the advantages of half pay &c. which were promised me at my entering into the service. Continuing in the State, I served during the difrent Invasions with a command in the militia, and had the honor of serving under your Excellency at the Siege of york as an Aid to the marquis de St Simon.
          I have lodged with Colo. Bland my Commission and Resignation in the Danish army, as also my recommendations and Certificates of Service signed by Genr. Weedon & Genr. Mulenburg, Baron ⟨de⟩ Steuben, Marquis de la Fayette, and Marquis de St Simon, which will prove to your Excellency the truth of the

above related circumstances. I have the honor to be with the greatest esteem your Excellencies Most obedient humble Servant
          
            C: C: de Klauman
          
        